Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 23, 2021

                                     No. 04-21-00406-CV

                         IN THE INTEREST OF X.L.C., A CHILD,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01100
                      The Honorable Kimberly Burley, Judge Presiding


                                        ORDER
        This is an accelerated appeal from a final order terminating appellant’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See TEX. R. JUD. ADMIN. 6.2. The appellant’s brief is due on November 22, 2021.
However, the appellant has filed a motion requesting an extension of time to file the appellant’s
brief. The motion is GRANTED. The appellant’s brief is due on or before December 13, 2021.

       Given the time constraints governing the disposition of this appeal, further requests
for extensions of time will be disfavored.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court